        Case 1:19-cr-00561-LAP Document 148-1 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA,

-v-                                                      1:19-cr-00561 (LAP)

STEVEN DONZIGER,
                               Defendant
----------------------------------------------------x

                                       DECLARATION



Ronald L. Kuby, an attorney duly admitted to practice in the State of New York

and this Court, hereby declares, under the pains of perjury, as follows:

       1. At the request of Mr. Donziger, I entered an appearance in In re: Steven

Donziger, 20-1940 (2d Cir.). Said action is a Petition for Writ of Mandamus,

challenging Judge Kaplan’s appointment of a Chevron-linked, private, for-profit

prosecutor, to prosecute Mr. Donziger, after the United States Attorney for the

Southern District of New York declined to pursue the case.

       2. I have received a copy of this Court’s April 24, 2020 order, directing Mr.

Frisch, Mr. Donziger’s former counsel, to be prepared to try this case on

September 9, 2020.

       3. Mr. Donziger has requested my assistance as counsel at his trial. Due to

a variety of professional and personal commitments, combined with the time

needed to prepare for trial of six separate petty offenses, each with its own discrete
             Case 1:19-cr-00561-LAP Document 148-1 Filed 08/28/20 Page 2 of 2




facts and orders allegedly violated,1 I would not be in a position to try this case on

September 9, 2020. However, I will commit to this Court, barring the occurrence

of events such as an asteroid strike, a resurgence of the pandemic requiring

lockdown orders, or the suspension of civil government over election results, 2

I will be prepared to try this case on December 7, 2020.

            4. I will be present by telephone, as a spectator only, on the scheduled

Thursday telephone/in-person conference, should the Court wish to direct inquiries

at me.

                                                            _________/s/_________________

                                                            Ronald L. Kuby



Dated: August 25, 2020




1
 Independent prosecutors, neither monetizing this case nor beholden to the aggrieved party that appointed them,
might well have elected to streamline their case and proceed on two of the strongest charges, while forgoing the
others.

2
    This list is illustrative, not exhaustive.
